Citation Nr: 1521585	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected status post cervical spine C5-C6 fusion surgery, currently rated 20 percent disabling.

2.  Entitlement to an increased initial rating for service-connected degenerative disc disease (DDD) of the lumbar spine, currently rated 10 percent disabling.

3.  Entitlement to an increased initial rating for service-connected right shoulder tendinopathy, currently rated 10 percent disabling.

4.  Entitlement to an increased initial rating for service-connected left shoulder tendinopathy, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from September 1987 to March 1994, and from June 1999 to April 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the conditions listed on the cover page.  The Veteran appealed the evaluation assigned. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2015 Informal Hearing Presentation (IHP), the Veteran's representative essentially pointed out that the Veteran's symptomatology related     to the service-connected disabilities has increased in severity since the last VA compensation examinations conducted in November 2012.  As the record may     not accurately reflect the current severity of the service-connected disabilities, additional examinations are warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

There are no post-service treatment records contained in the Veteran's paper or electronic claims file.  On his VA examinations in April 2011 and November 2012, the Veteran denied any post-service treatment for the disabilities at issue.  However, in the IHP, the Veteran's representative also requested that recent medical records be obtained.  Therefore, the Veteran will be provided an opportunity to identify where he has obtained treatment for the disabilities at issue since separation from service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers, both VA and private, who have treated him for his neck, back, and shoulders since separation from service.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule a VA spine examination to assess the severity of the Veteran's service-connected status post cervical spine C5-C6 fusion surgery and DDD of the lumbar spine.  The examiner should review the claims  file and relevant electronic VA treatment records.  All indicated tests should be conducted and the results reported to include range of motion studies.  All orthopedic and neurological symptomatology attributed  to his service-connected cervical and lumbar disabilities should be reported.

3.  Schedule a VA shoulder examination to assess the severity of the Veteran's service-connected tendinopathy of both shoulders.  The examiner should review the claims file and relevant electronic VA treatment records.  All indicated tests should be conducted and the results reported to include range of motion studies.  All symptomatology attributed to his service-connected tendinopathy of both shoulders should be reported.

4.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims on appeal.  If the claims remain denied, the Veteran and     his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

